DETAILED ACTION
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' arguments have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn due to Applicant's amendments and/or arguments. The following rejections and/or objections are either reiterated or newly applied.
NEW REJECTIONS: NECESSITATED BY AMENDMENT
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the second cross machine direction angle” in line 5. There is insufficient antecedent basis for this limitation in the claim. It is suggested that “the second cross machine direction angle” is changed to “a second cross machine direction angle”.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, and 10-20 are rejected under 35 U.S.C. 102(a1)/(a2) as being anticipated by Rasmussen (US 6,787,206).
 
Re claims 1, and 10-19, Rasmussen discloses that both the A and B films can be spirally cut or biaxially oriented. Specifically, Rasmussen discloses laminate of two or more mutually bonded films or film assemblies each of which is uniaxially oriented or unbalanced biaxially oriented wherein the laminate comprises (A) a film or assembly of films with a direction of orientation that follows the longitudinal direction of the web and (B) film or assembly of films with a direction of orientation that follows the perpendicular to the longitudinal direction of the web (col.3, lines 22-36) where the film (A) and/or (B) can be biaxially oriented or spirally cut (col.6, lines 50-59 and col.8, line 60), i.e.  there can be at least biaxially oriented films and at least two spirally cut films. Fig 2 shows a biaxially oriented film (B) oriented at 90 degrees sandwiched with a spirally cut film (A) oriented at +60 or -60 degrees. Figure 3 shows multiple layers (A) and (B) laminated together each oriented at a different angle where each layer (A) and (B) has skin layers and core layer. 
Rasmussen further discloses that the films in the sandwich (A film and/or B film) are stretched in the longitudinal direction followed by stretching in the transverse direction and then bonded to form a laminate before, during, or after longitudinal and transverse stretching operation. Additionally, the limitation in the claims that the first biaxially oriented film has the first machine direction angle and the first cross machine direction angle prior to lamination with the other claimed layers is a product-by-process limitation. It is noted that “[E]ven though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113. Therefore, absent evidence of criticality regarding the presently claimed process and given that Rasmussen meets the requirements of the claimed film, Rasmussen clearly meet the requirements of the present claims.
Re claim 11, as set forth above, Rasmussen discloses that both the A-film and B-film can be a single film (col.3, lines 22-36) and that the film (A) and/or film (B) can be biaxially oriented or spirally cut (col.6, lines 50-59 and col.8, line 60), i.e. there can be two biaxially oriented films and one spirally cut film which would result in a multi-laminate film consisting of spirally cut film sandwiched between biaxially oriented films.
Re claim 20,  Rasmussen disclosed layer (B) is made of high density polyethylene and layer (A) is made of linear low density polyethylene (see patented claim 10).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 2-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rasmussen (US 6,787,206).

Re claims 2-9, Rasmussen is relied upon as described above.
Re claims 2-8, Rasmussen discloses that both the A and B films can be spirally cut or biaxially oriented. Specifically, Rasmussen discloses laminate of two or more mutually bonded films or film assemblies each of which is uniaxially oriented or unbalanced biaxially oriented wherein the laminate comprises (A) a film or assembly of films with a direction of orientation that follows the longitudinal direction of the web and (B) film or assembly of films with a direction of orientation that follows the perpendicular to the longitudinal direction of the web (col.3, lines 22-36) where the film (A) and/or (B) can be biaxially oriented or spirally cut (col.6, lines 50-59 and col.8, line 60), i.e.  there can be at least biaxially oriented films and at least two spirally cut films (up to nine film layers). Fig 2 and associated text shows a biaxially oriented film (B) oriented at 90 degrees sandwiched with a spirally cut film (A) oriented at +60 or -60 degrees. Figure 3 and associated text shows multiple layers (A) and (B) laminated together each oriented at a different angle where each layer (A) and (B) has skin layers and core layer.  Re claim 9,  Rasmussen disclosed layer (B) is made of high density polyethylene and layer (A) is made of linear low density polyethylene (see patented claim 10).
Rasmussen fails to disclose the particular order of the spirally cut and biaxially oriented layers.
Rasmussen discloses laminate of two or more mutually bonded films or film assemblies each of which is uniaxially oriented or unbalanced biaxially oriented wherein the laminate comprises (A) a film or assembly of films with a direction of orientation that follows the longitudinal direction of the web and (B) film or assembly of films with a direction of orientation that follows the perpendicular to the longitudinal direction of the web (col.3, lines 22-36) where the film (A) and/or (B) can be biaxially oriented or spirally cut and be oriented longitudinal to the web, perpendicular to the web, or at angles therebetween (col.3, lies 22-36, col.6, lines 50-59, col.6, line 63-col.7, line 21, and col.8, line 60).
However, there is no explicit disclosure of the order of layers as required in the present claims.  
Rasmussen discloses the laminate improves heat seal properties without negatively affecting other strength properties and that a bag produced from the laminate has enhanced impact strength (col.3, lines 18-21 and col.4, lines 28-40).  
Therefore, it would have been obvious to one of ordinary skill in the art in Rasmussen to use a laminate with spirally cut layer(s) laminated between biaxially oriented layers or laminate with biaxially oriented layer(s) laminated between specially cut layers with machine directions as presently claimed in order to form a laminate with desired heat seal properties and impact resistance, and thereby arrive at the claimed invention.
In view of the forgoing, the above claims have failed to be patently distinguishable over prior art.  
Response to Applicant’s Arguments
Applicant’s arguments are acknowledged but not convincing for the following reasons.
Applicant argues that Rasmussen fails to show or suggest a biaxial film having both a first machine direction angle and a perpendicular first cross machine direction angle and argues that Figs 4, 5, and 7 of Rasmussen show the A-film is a uniaxially oriented film. Applicant further argues that the claimed biaxial orientation is a characteristic of the layer prior to being laminated with spiral cut oriented film and the other film.

However, while Figs 4, 5, and 7 of Rasmussen show uniaxial stretching, this is just one embodiment of Rasmussen which also discloses biaxial stretching (col.3, lines 25-26). Attention is further drawn to col.3, lines 44-54 which discloses that the films in the sandwich (A film and/or B film) are stretched in the longitudinal direction followed by stretching in the transverse direction and then bonded to form a laminate before, during, or after longitudinal and transverse stretching operation. Additionally, the limitation in the claims that the first biaxially oriented film has the first machine direction angle and the first cross machine direction angle prior to lamination is a product-by-process limitation. It is noted that “[E]ven though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113. Therefore, absent evidence of criticality regarding the presently claimed process and given that Rasmussen meets the requirements of the claimed film, Rasmussen clearly meet the requirements of the present claims.
Applicant argues that claim 11 has been amended to recite a multi-laminate film consisting of three layers of film comprising the first biaxially oriented film, first spiral cut oriented film, and second biaxially cut film as claimed and that Rasmussen cannot meet claim 11 given that it is focused on pairing spiral cut oriented films so that the net angle in the composite laminate is a machine direction angle or a cross machine direction angle.
However, col.3, lines 27-35  of Rasmussen discloses that both the A-film and B-film can be a single film or an assembly of films and thus Rasmussen can meet claim 11 a set forth above.
             Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMRA L. DICUS whose telephone number is (571)272-2022. The examiner can normally be reached M-F 8:00 am 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 



/TAMRA L. DICUS/Primary Examiner, Art Unit 1787